DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendment
This is a final office action in response to Applicant's remarks and amendments filed on 9/22/2021.  Claims 1, 3-4, 7-8 and 11 are currently amended.  Claims 1-17 are pending review in this action.
The 35 U.S.C. 102 and 35 U.S.C. 103 rejections in the previous Office Action are withdrawn.
New grounds of rejection necessitated by Applicant's amendments are presented below.
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-7, 9-13 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fink (US 2016/0155534 A1) in view of Lee (KR 200212929 Y1; foreign copy and machine translation attached) and Kim (US 2013/0026969 A1).
	Regarding Claim 1, Fink discloses a filament battery (fiber battery 70) [pars. 0019,0053,0070; Figs. 1C,7D,8] comprising:
a tubular member (fiber material 14) having flexibility and defining an internal space (hollow domain 18 or 54
solid storage elements within the internal space of the tubular member along an extending direction of the tubular member, the solid storage elements include a central core electrolyte layer (ionically-conductive domain 76), a first electrode (anode 72) on a first main surface of the electrolyte layer, and second electrode (cathode 74) on a second main surface of the electrolyte layer opposite the first main surface such that the electrolyte layer is sandwiched between the first electrode and the second electrode; and 
a flexible connection member (current collectors 78 and lead wires 80).
	Fink fails to teach: (1) a plurality of all-solid storage elements within the internal space of the tubular member and disposed at intervals along an extending direction of the tubular member, the plurality of all-solid storage elements each include a central core all-solid electrolyte layer sandwiched between the first electrode and the second electrode; and (2) the flexible connection member directly electrically connecting the first electrode of one of the plurality of all-solid storage elements to one of a first electrode or a second electrode of an adjacent all-solid storage element of the plurality of all-solid storage elements.
	Pertaining (1), in part, Lee, from the same field of endeavor, discloses a flexible belt-type battery pack 100 housing a plurality of batteries 110 within an internal space thereof, wherein the plurality of batteries are disposed at intervals along an extending direction of the flexible belt-formed housing, wherein a plurality of batteries provide the battery pack with extra capacity for longer consumption time and avoid the inconvenience of recharging a single battery [Lee – pg. 1, line 37 – pg. 2, line 40; pg. 3, lines 90-101; Figs. 1-4].  Moreover, Lee teaches that the plurality of batteries may be connected in series, parallel, or a combination thereof [Lee – pg. 4, lines 125-127].  Therefore, before the effective filing date of the claimed invention, it would have been obvious for an ordinary skill in the art to have employed the teachings of Lee to have modified the filament battery of Fink to have duplicated the storage elements to include a plurality of storage elements within the internal space of the tubular 
	Pertaining (2), Lee further discloses wherein a flexible connection member (e.g., a first connection line 150) directly electrically connecting the first electrode (+ pole 112) of one of the plurality of storage elements to one of a first electrode or a second electrode (- pole 114) of an adjacent storage element of the plurality of storage elements in order to form the series and/or parallel connection between the plurality of storage elements [Lee – pg. 3, line 120 to pg. 4, line 127].  Therefore, before the effective filing date of the claimed invention, it would have been obvious for one having ordinary skill in the art to have further modified the filament battery of Fink wherein the flexible connection member (e.g., lead wire 80) directly electrically connects the first electrode of one of the plurality of storage elements to one of a first electrode or a second electrode of an adjacent storage element of the plurality of storage elements in order to form the series and/or parallel connection between the plurality of storage elements.
	Pertaining (1), in part, modified Fink fails to disclose wherein the plurality of storage elements comprise all-solid storage elements each including an all-solid electrolyte layer.  However, Kim, from the same field of endeavor, that providing a battery with an all-solid storage elements including an all-solid electrode layer prevents problems such as leakage and volatilization of a liquid electrolyte and formation of dendrites [Kim – par. 1237].  Therefore, before the effective filing date of the claimed 
	Regarding Claim 2, modified Fink discloses wherein the plurality of all-solid storage elements have a same shape and a same size [Lee – Figs. 1-4].
	Regarding Claim 3, modified Fink discloses wherein the flexible connection member is a first flexible connection member, and the filament battery further comprises a second flexible connection member connecting the plurality of all-solid storage elements to each other, wherein the plurality of all-solid storage elements are connected in parallel by the first flexible connection member and the second flexible connection member [Fink – Fig. 8; Lee – pg. 3, line 120 to pg. 4, line 127].
	Regarding Claim 4, modified Fink discloses wherein the flexible connection member connects the adjacent all-solid storage element in series [Lee – pg. 3, line 120 to pg. 4, line 127].
	Regarding Claim 5, Fink discloses wherein the flexible connection member has a sheet shape (i.e., current collectors 78) [Fink – Fig. 8].
	Regarding Claim 6, Fink discloses wherein the flexible connection member has a string shape (i.e., wires 80) [Fink – Fig. 8].
	Regarding Claim 7, Fink discloses wherein at least one of a ridge line portion or a corner portion of each of the plurality of all-solid storage elements has a chamfered or rounded shape [Fink – Fig. 8].
	Regarding Claim 9, Fink discloses the battery further comprising a resin filling the internal space of the tubular member (i.e., polymer material) [Fink – par. 0049].
	Regarding Claim 10, Fink discloses wherein the resin is of a type that has flexibility and insulation properties [Fink – pars. 0049,0070].
Claim 11, modified Fink discloses wherein the flexible connection member is a first flexible connection member directly electrically connecting the first electrodes of the plurality of all-solid storage elements to each other, and the filament battery further comprises a second flexible connection member electrically connecting the second electrodes of the plurality of all-solid storage elements to each other [Fink – Fig. 8; Lee – pg. 3, line 120 to pg. 4, line 127].
	Regarding Claim 12, Fink fails to teach wherein all-solid electrolyte layer is made of a sintered body of solid electrolyte particles. However, the instant claim is recited in a product-by-process manner in which the all-solid electrolyte layer is formed by a process of sintering electrolyte particles to form a solid body. If the prior art teaches an all-solid electrolyte layer, then the prior art meets the conditions of the instant product-by-process limitation. Modified Fink teaches the electrolyte layer is all solid and thus meets the conditions of the instant claim.
	Regarding Claim 13, modified Fink discloses wherein the solid electrolyte particles are selected from a lithium-containing phosphate compound having a NaSICON structure [Kim – par. 1233].
	Regarding Claims 16-17, modified Fink discloses wherein, when S1 is a cross-sectional area of the filament battery and SO is a cross-sectional area of an all-solid storage element of the plurality of all- solid storage elements, SO/S1 is about 0.5 [Fink – Fig. 8].
	Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fink, Lee and Kim, as applied to claim 1 above, and further in view of Cho (US 2011/0274954 A1).
	Regarding Claim 8, Fink discloses wherein each of the plurality of all-solid storage elements has a rectangular parallelepiped shape but fails to teach the longest side thereof of 1 mm or less. However, an ordinary skilled artisan would readily appreciate that the dimensions of the battery are designed according to the purpose and field of application. For example, Cho discloses a filament battery comprising a plurality of batteries 100, and further teaches that the diameter and length of the battery may be changed according to the purpose and field of application of the battery [Cho — par. 0044; Figs.
.
	Claims 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fink, Lee and Kim, as applied to claim 1 above, and further in view of Kawamoto (US 2011/0177370 A1 – see IDS).
	Regarding Claims 14-15, modified Fink fails to teach wherein, when a length of an all-solid storage element of the plurality of all-solid storage elements along the extending direction of the tubular member is L1 and an interval between adjacent all-solid storage elements of the plurality of all-solid storage elements is L0, L0/L1 is 0.1 to 3, or wherein L0/L1 is 0.5 to 2.  However, Kawamoto, from the same field of endeavor, discloses a filament battery comprising a plurality of all-solid storage elements (electrode laminated body 11,12), wherein the interval (current collector exposed portion 11a) between adjacent all-solid storage elements of the plurality of all-solid storage elements is twice the length of the plurality of all-solid storage elements in order to roll-up the adjacent all-solid storage elements side by side (i.e., LO/L1 is 2) [Kawamoto – pars. 0152-155; Figs. 11A-AAD] .  Therefore, before the effective filing date of the claimed invention, it would have been obvious for an ordinary skill in the art to have further modified the filament battery of Fink wherein, when a length of an all-solid storage element of the plurality of all-solid storage elements along the extending direction of the tubular member is L1 and an interval between adjacent all-solid storage elements of the plurality of all-solid storage elements is L0, L0/L1 is about 2 in order to allow rolling up of adjacent all-solid storage elements side by side.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAROON S SHEIKH whose telephone number is (571)270-0302. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MIRIAM STAGG can be reached on (571) 270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

HAROON S. SHEIKH
Examiner
Art Unit 1724



/Haroon S. Sheikh/Primary Examiner, Art Unit 1724